DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first to inventor to file provisions of the AIA .
 
Response to Amendment
This Action is in response to the Amendment filed February 10, 2021.
Claims 1 and 19 are amended.
Claims 20-22 are added.
Claims 1-22 are pending.

Response to Arguments
Applicant's arguments filed 2/10/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Shim fails to disclose the new limitation: continuously stimulating by means of the stimulation electrode, the previously applied secondary reference to Sonner (US 2018/0035928) added to the combination of Shim in view of Heikenfeld. Sonner teaches that continuous axon reflex sweat may be desired in paragraph [0018].
Contrary to Applicant’s assertions, Shim discloses in order to improve biometric signal quality, voltage is applied to the electrode to heat the electrode (e.g., paragraphs [0030], [0207], and [0216] of Shim: If the quality of the acquired biometric signal is not good, a voltage is applied to the electrode of the device may be increased triggering 
Regarding applicant’s arguments that Shim teaches away from a controlled and regulated axon reflex perspiration, it is noted that the applicant is using “teaching away” in a much broader sense that it is legally accepted. For a reference to be considered to teach away from a proposed modification such reference must criticize, discredit, or otherwise discourage the proposed combination. In re Fulton, 73 USPQ2d 1141 (Fed. Cir. 2004). The applicant is further advised that disclosed examples and/or preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments, even if such nonpreferred embodiments are described as somewhat inferior. See In re Susi, 169 USPQ 423 (CCPA 1971), and In re Gurley, 31 USPQ2d 1130 (Fed. Cir. 1994). In this case, Shim is concerned with the quality of acquired biometric signals (e.g., paragraph [0168] of Shim: ECG, GSR), the controller adjust voltage applied to the electrode and the skin via electric current to improve these signals by triggering axon reflex perspiration. The Examiner is not persuaded that the sweating disclosed by Shim is not triggered by the electric voltage signals applied to the electrode at the measurement electrode site.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-15, 17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2018/0263501 to Shim et al. (effective filing date 9/1/2015 and hereinafter referred to as “Shim”) in view of US Patent Publication No. 2019/0029654 to Heikenfeld et al. (hereinafter referred to as “Heikenfeld”) and US Patent Application Publication No. 2018/0035928 to Sonner et al. (hereinafter referred to as “Sonner”).
Referring to claims 1 and 21-22, Shim discloses a measuring device for measuring biosignals of a creature (e.g., paragraphs [0001] and [0166]: electrodes 700 measure electrocardiogram bioelectric signals), comprising: at least one measurement electrode for determining biosignals of a body of the creature (e.g., paragraphs [0070]: health care sensor, biometric sensor, and the like; [0166]: electrodes 700 may measure ECG, galvanic skin response, and skin temperature), at least one stimulation electrode 
Shim differs from the claimed invention in that Shim doesn’t expressly disclose that when the temperature of a user’s skin is increased by an electrode through which current flows, the perspiration that is generated is axon reflex perspiration and that the control unit continuously stimulates nerve fibers to produce sweat. However, Heikenfeld teaches, in a related art: electroporation device for generating sweat, that “sweat stimulation” is the direct or indirect causing of sweat generation by any external 
Shim in view of Heikenfeld differ from the claimed invention in that the control unit is not expressly taught to continuously stimulate nerve fibers of the body to produce sweat or perspiration. However, Sonner, in a related art: device for integrated indirect sweat stimulation and sensing, teaches that continuous and multiple occurrence axon reflex sweating may be desired in paragraphs [0006], [0017]-[0018], and [0020]. Accordingly, one of ordinary skill in the art would have recognized that continuous stimulating nerve fibers of a body via electrical stimulation continuously is possible in view of the teachings of Sonner. It would have been further obvious to one of ordinary 
With respect to claim 2, Shim in view of Heikenfeld and Sonner discloses the measuring device of claim 1, wherein the biosignals are used to perform at least one of an electrocardiogram, an electromyogram, an electrogastrogram, an electrooculogram and an electroencephalogram (e.g., paragraph [0166] of Shim: electrocardiogram) . 
As to claim 4, Shim in view of Heikenfeld and Sonner discloses the measuring device of claim 1, wherein the control unit being coupled further with the at least one measurement electrode (e.g., paragraphs [0074] and [0078] and Fig. 1 of Shim: sensing unit 140 is coupled to controller 180). 
 	With respect to claim 5, Shim in view of Heikenfeld and Sonner discloses the measuring device of claim 1, wherein the measuring device comprises at least two measurement electrodes (e.g., paragraph [0166] of Shim: the electrodes 700 sense various biometric signals of the user). 
 	As to claim 6, Shim in view of Heikenfeld and Sonner discloses the measuring device of claim 1, wherein the measuring device comprises at least two stimulation electrodes, and wherein the control unit is configured to stimulate by means of the at least two stimulation electrodes the nerve fibers of the body at the positioning location of the at least one measurement electrode (e.g., Fig. 7, 700 and paragraph [0014], [0111], and [0207] of Shim). 

 	As to claim 8, Shim in view of Heikenfeld and Sonner discloses the measuring device of claim 1, wherein the measuring device comprises a sensor, and wherein the sensor is configured to provide a sensor signal being dependent on the sweat produced at the positioning location of the at least one measurement electrode (e.g., paragraphs [0028],  [0074], [0166], and [0207] of Shim). 
 	With respect to claim 9, Shim in view of Heikenfeld and Sonner discloses the measuring device of claim 8, wherein the control unit is configured to determine the biosignals by means of the at least one measurement electrode and to stimulate the nerve fibers of the body by means of the at least one stimulating electrode based on the sensor signal of the sensor (e.g., abstract and paragraph [0111] of Shim). 
As to claim 10, Shim in view of Heikenfeld and Sonner discloses the measuring device of claim 8, wherein the at least one measurement electrode and/or the at least 
 	With respect to claim 11, Shim in view of Heikenfeld and Sonner discloses the measuring device of claim 1, wherein the control unit is configured to determine the biosignals by means of the at least one measurement electrode and to stimulate the nerve fibers of the body by means of the at least one stimulating electrode based on a measurement of the at least one measurement electrode (e.g., abstract and paragraphs [0206]-[0207] of Shim). 
 	As to claim 12, Shim in view of Heikenfeld and Sonner discloses the measuring device of claim 1, wherein the control unit is configured to supply the at least one stimulation electrode electric signals for stimulating the nerve fibers (e.g., abstract and paragraph [0206]-[0207] of Shim). 
 	With respect to claim 13, Shim in view of Heikenfeld and Sonner discloses the measuring device of claim 12, wherein the control unit is configured to set the frequency and/or the amplitude and/or the signal form and/or a duty cycle and/or a phase of the electric signals (e.g., abstract of Shim: controller adjusts a voltage applied to the electrode and thus, sets an amplitude of the voltage applied). 
 	As to claim 14, Shim in view of Heikenfeld and Sonner discloses the measuring device of claim 1, wherein the control unit is configured to determine the biosignals by means of the at least one measurement electrode and to stimulate the nerve fibers of the body by means of the at least one stimulating electrode at the same time (e.g., abstract of Shim: controller adjusts a voltage applied to the electrode in response to a 
 	With respect to claim 15, Shim in view of Heikenfeld and Sonner discloses the measuring device of claim 1, wherein the control unit is configured to stimulate the nerve fibers of the body by means of the at least one stimulating electrode during a predetermined stimulation time interval, and wherein the control unit is configured to determine the biosignals by means of the at least one measurement electrode during a predetermined measuring time interval following the stimulation time interval (e.g., paragraphs [0215]-[0216] of Shim). 
As to claim 17, Shim in view of Heikenfeld and Sonner discloses the measuring device of claim 1, wherein the improved contact between the at least one measurement electrode and the body reduces a skin-electrode impedance (e.g., paragraph [0207] of Shim: electrical resistance is decreased when electrode voltage is applied to head user skin resulting in perspiration).  
 	Regarding claim 19, Shim discloses a method for measuring biosignals of a creature, comprising: stimulating nerve fibers of a body of the creature by means of at least one stimulation electrode in order to effect a perspiration of the body at least at a positioning location of at least one measuring electrode (e.g., paragraph [0216]: if the biometric signal is not good, a voltage is applied to the electrode 700, which would inherently stimulate the skin as paragraph [0111] describes, and paragraph [0207]: when the temperature of electrode 700 increases, the temperature of the body part increases and forms perspiration on the user’s skin), so that sweat is produced at the positioning location of the at least one measurement electrode to improve contact 
Shim differs from the claimed invention in that Shim doesn’t expressly disclose that when the temperature of a user’s skin is increased by an electrode through which current flows, the perspiration that is generated is axon reflex perspiration and that the control unit continuously stimulates nerve fibers to produce sweat. However, Heikenfeld teaches, in a related art, that “sweat stimulation” is the direct or indirect causing of sweat generation by any external stimulation such as electrical current and that sweat stimulation also includes axon reflex sweating or perspiration (e.g., paragraph [0027] of Heikenfeld), and that the electroporation voltage that generates sweat has a signal form, an amplitude (1 to 3V) and a frequency (e.g., paragraph [0059] of Heikenfeld). Heikenfeld further teaches that the electric voltage stimulation of Shim could have been electric pulses in order to generate perspiration/sweat (e.g., abstract, and paragraphs [0007] and [0057]-[0062] of Heikenfeld: electroporation may be applied using AC, pulsed DC, etc.).Thus, one of ordinary skill in the art prior to the effective filing date of the claimed invention would have recognized that Shim’s controller generates axon reflex sweat or perspiration, as taught by Heikenfeld, via the heating or stimulation of the electrode of Shim via electric pulses or current. Consequently, one of ordinary skill 
Shim in view of Heikenfeld differ from the claimed invention in that the control unit is not expressly taught to continuously stimulate nerve fibers of the body to produce sweat or perspiration. However, Sonner, in a related art: device for integrated indirect sweat stimulation and sensing, teaches that continuous and multiple occurrence axon reflex sweating may be desired in paragraphs [0006], [0017]-[0018], and [0020]. Accordingly, one of ordinary skill in the art would have recognized the benefits of continuous stimulating nerve fibers of a body via electrical stimulation continuously in view of the teachings of Sonner. It would have been further obvious to one of ordinary skill in the art, in order to ensure that the quality of measured bioelectrical signals is good, to modify the measuring device of Shim in view of Heikenfeld so that the control unit continuously stimulates the nerve fibers of the body in view of the teachings of Sonner that such is possible, and because the combination would have yielded the predictable result of a measuring device that measures quality bioelectrical signals.
Referring to claim 20, Shim in view of Heikenfeld teaches the measuring device comprising the at least one measurement electrode, the at least one stimulation electrode, and the control unit as discussed above with respect to the rejection of claim 1. Shim discloses that the measuring device comprises a sensor (e.g., paragraphs [0028] and [0074] of Shim: biometric sensor), and wherein the sensor is configured to or capable of providing a sensor signal being dependent on the sweat produced at the positioning location of the at least one measurement electrode (e.g., Fig. 52 and  paragraph [0216] of Shim : a quality biosignal is achieved by increasing the temperature or stimulating the measurement electrode), wherein the sensor is used as input for a control loop affecting the stimulation signal (e.g., Fig. 52 and paragraph [0216] of Shim).
The Examiner notes that the “wherein” clauses modify the sensor, which is not a controller; thus, the “configured to” language is interpreted as “capable of”.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Heikenfeld and Sonner as applied to claim 1 above, and further in view of US Patent Application Publication No. 20140249397 to Lake et al. (hereinafter referred to as “Lake”).
As to claim 3, Shim in view of Heikenfeld and Sonner discloses the measuring device of claim 1, but does not expressly disclose that the biosignals are obtained by means of a measurement of electric potential differences due to electrophysiological signals. However, Lake in a related art: differential non-contact biopotential sensor, teaches, in a biopotential sensor system, it was known that electrophysiological signals are subtracted to produce an electrical potential difference (e.g., paragraphs [0006] and [0017] of Lake). One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of measuring electrical potential differences between biometric signals to obtain biosignals in view of the teachings of Lake. It would have been obvious to one of ordinary skill in the art to modify the method of Shim in view of Heikenfeld and Sonner to obtain the biometric signals by measuring electric potential differences due to electrophysical signals in view of the teachings of Lake as that is a well-known engineering expedient to obtain biosignals, and because the combination would have yielded the predictable result of a measuring device for measuring biosignals. 
 	With respect to claim 16, Shim in view of Heikenfeld and Sonner discloses the measuring device of claim 1, but does not expressly disclose that the at least one measurement electrode is a dry electrode. However, Lake, in a related art, teaches that dry-contact electrodes are preferred to provide differential measurement with less noise .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Heikenfeld and Sonner as applied to claim 1 above, and further in view of US Patent Application Publication No. 2017/0258402 to Acquista et al. (EFD at least 3/9/2017 and hereinafter referred to as “Acquista”).
With respect to claim 18, Shim in view of Heikenfeld and Sonner discloses the measuring device of claim 1, but does not expressly disclose that the improved contact between the at least one measurement electrode and the body improves the adhesion of the at least one measurement electrode on the body. However, Acquista in a related art: system and method for monitoring wireless sensor data, teaches a contact electrode with adhesive that is water-resistant (e.g., paragraphs [0067] and [0078] of Acquista). One of ordinary skill in the art would have recognized the benefits of an elastic and flexible sensor that is water-resistant in view of the teachings of Acquista that the structure improves the adhesion on the body. In order to secure electrodes 700 to the patient’s body, one of ordinary skill in the art would have modified the electrodes of Shim in view of Heikenfeld and Sonner to be secured with water-resistant adhesion .
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 9:00 AM to 2:30 PM and 6:30PM to 9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792